Citation Nr: 0313238	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected left knee 
disability.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to an increased rating for service-connected 
left knee disorder, currently evaluated as 10 percent 
disabling.  

(The issue of entitlement to service connection for migraine 
headaches will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  

INTRODUCTION

The appellant served on active duty from September 1979 to 
November 1990.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Columbia, South 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO), which denied claims of entitlement to service 
connection for a right knee disability secondary to service-
connected left knee disability, migraine headaches, 
sinusitis, an anxiety disorder, and post-traumatic stress 
disorder, and which denied a claim of entitlement to an 
increased rating for service-connected left knee disorder, 
currently evaluated as 10 percent disabling.  In April 2001, 
the Board remanded the claims for additional development.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
With regard to the claim for service connection for migraine 
headaches, prior to adjudicating this issue, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9 (2002).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903 (2002); see also 
Disabled American Veterans v. Sec' y of Veterans Affairs  , 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  



FINDINGS OF FACT

1.  The veteran does not have a right knee disability 
attributable to military service or to any incident of active 
duty or a service-connected disability.

2.  The veteran does not have sinusitis attributable to 
military service or to any incident of active duty.

3.  The veteran does not have an acquired psychiatric 
disorder, to include post-traumatic stress disorder, 
attributable to military service or to any incident of active 
duty.

4.  The veteran did not participate in combat.

5.  The veteran's service-connected residuals of left knee 
injury with patellar femoral pain and crepitus is productive 
of complaints of pain, locking, and weakness, and a range of 
motion from 0 to 130 degrees.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002)  

2.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).  

4.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2002).

5.  The criteria for a rating in excess of 10 percent for 
residuals of left knee injury with patellar femoral pain and 
crepitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002); see also Disabled 
American Veterans v. Sec' y of Veterans Affairs  , Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons 
provided below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
February 1999 decision that the evidence did not show that 
the criteria had been met for service connection for a right 
knee disability secondary to service-connected left knee 
disability, sinusitis, an acquired psychiatric disorder 
(other than post-traumatic stress disorder), and post-
traumatic stress disorder, and that the criteria had not been 
met for a rating in excess of 10 percent for his service-
connected left knee disorder.  He was again notified of the 
criteria required for service connection in the May 2000 (for 
all claims other than sinusitis) and the July 2002 
(sinusitis) statements of the case (SOC's) and in two 
supplemental statements of the case (SSOC's) (for all claims 
other than sinusitis).  Therefore, the rating decision, as 
well as the SOC's and SSOC's, informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, the SOC's and the SSOC's sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the veteran's service 
medical records have been obtained, and VA medical records 
have been associated with the claims file.  The veteran has 
been afforded examinations covering the disabilities in 
issue, and etiological opinions have been obtained with 
regard to the claims for service connection for a right knee 
disorder and an acquired psychiatric disorder.  In light of 
the Board's determination that the veteran does not have 
PTSD, an etiological opinion is not required as to this 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  
With regard to the claim for sinusitis, the Board finds that 
the evidence, discussed infra, warrants the conclusion that a 
remand for an examination and/or an opinion is not necessary 
to decide the claim.  Specifically, the veteran's service 
medical records do not show treatment for sinusitis between 
late 1985 and his separation from service in November 1990; 
his sinuses were clinically evaluated as normal in his 
October 1990 separation examination report; there is no 
competent post-service medical evidence showing sinusitis; 
and the claims file does not contain competent evidence 
linking sinsusitis to the veteran's service.  Given the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  With regard to the 
VCAA, in November 2001, the veteran was informed of the VCAA, 
and of the types of evidence which may be probative of his 
claims.  This letter informed him that, provided certain 
criteria were met, that VA would make reasonable efforts to 
help him to obtain relevant records necessary to substantiate 
his claim, to include assistance in obtaining medical 
records, employment records, or records from other Federal 
agencies.  See 38 C.F.R. § 3.159(c)(1-3) (2002); see also 
July 2002 SSOC.  The Board therefore finds that VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. 
App.183 (2002).  Furthermore, the veteran has not asserted 
that any relevant evidence has not been associated with the 
claims file, or that any additional development is required.  
In this regard, in May 2001, pursuant to the Board's remand, 
the RO sent the veteran a letter and requested that he 
identify all VA and non-VA health care providers who have 
treated him for his knees, a psychiatric disorder, and 
migraine headaches.  See also November 2001 letter.  However, 
there is no record of a response.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection  

The veteran argues that service connection is warranted for a 
right knee disability secondary to service-connected left 
knee disability, and that he has sinusitis, an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder),and post-traumatic stress disorder as a result of 
his service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . . ."  
Additional disability resulting from the aggravation of a 
non-service- connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran's service medical records show that in 1984, he 
was treated on a few occasions for complaints of nasal or 
sinus congestion.  The assessments were viral syndrome, with 
one assessment of clinical sinusitis.  An X-ray report for 
the sinuses, dated in July 1984, was normal.  A re-enlistment 
examination report, dated in October 1985, shows that the 
veteran's sinuses, lower extremities, and psychiatric 
condition were all clinically evaluated as normal.  In an 
accompanying report of medical history, the veteran reported 
having had sinusitis, and denied having a "'trick' or locked 
knee," "nervous trouble of any sort" or "depression and 
excessive worry."  The report notes, "HA's (headaches) when 
he had sinusitis."  The veteran's separation examination 
report, dated in October 1990, shows that his sinuses, lower 
extremities, and his psychiatric condition were clinically 
evaluated as normal.  The "notes" section states RPPS 
(retropatellar pain syndrome) probably chondromalacia 
patella."  In an accompanying report of medical history, the 
veteran denied having sinusitis or "nervous trouble of any 
sort," but checked the boxes for "'trick' or locked knee" 
and "depression and excessive worry."  He stated that he 
had had a left knee injury, as well as "knee injuries from 
running various terrain (black top, concrete, hardball and 
gravel) during Army physical training 1986-1990."  He also 
reported an otherwise unspecified "leg injury from fallen 
ammo container, 1984."  A "report of mental status 
evaluation" (DA Form 3822-R), dated in October 1990, shows 
that the evaluation had been requested because the veteran 
was being considered for discharge due to misconduct.  The 
report shows that the veteran was determined to be fully 
oriented and alert, with normal behavior and thought content, 
unremarkable mood or affect, good memory, clear thinking 
process, and to have "the mental capacity to understand and 
participate in the proceedings," and that he "was mentally 
responsible."  

As for the post-service medical evidence, it consists of VA 
outpatient treatment reports, dated between 1998 and 2000, 
and VA examination reports, dated between 1991 and 2002.  The 
outpatient treatment reports show that between August 1998 
and October 1999, the veteran sought treatment for 
psychiatric symptoms on several occasions.  The assessments 
included anxiety state NOS (not otherwise specified), 
depressive disorder NEC (not elsewhere classified), anxiety 
and panic disorders, and possible PTSD.  An August 1998 
report indicates that the veteran reported that he had never 
been treated for psychiatric symptoms, and that although his 
symptoms began in 1988, he "didn't see anyone."  A June 
1999 mental status examination report contains an Axis I 
diagnosis of depressive type psychosis, and anxiety state 
NOS.  The report indicates that the veteran's medications 
included Paxil, olanzapine, quetiapine and nefazodone.  
Reports dated after October 1999 contain tangential 
references to ongoing psychiatric treatment.  

A VA joints examination report, dated in May 1991, shows that 
the diagnosis was patellar femoral pain, possible 
chondromalacia, both knees.  

A VA joints examination report, dated in November 1999, shows 
that there was no diagnosis for the right knee.  The findings 
noted that the veteran's muscle strength at the left ankle 
and left knee was 4-5/5, that his gait was nonantalgic 
without the use of any assistive device, and that there was 
no limp.  

A VA joints examination report, dated in July 2000, indicates 
that only the veteran's left knee was evaluated.  The veteran 
stated that he had hurt his knee sometime in the 1980's, but 
that he could not remember the injury.  On examination, the 
left knee had a full range of motion, and he walked with a 
normal heel-toe gait.  There were no gross motor or sensory 
deficits in the left lower extremity.  

A VA joints examination report, dated in March 2002, shows 
that the veteran stated that he could not remember a specific 
injury to his left knee.  He complained of bilateral knee 
pain, and that he had begun bearing more weight on his right 
knee because of his left knee.  The assessments included 
"right knee with anterior knee pain."  The examiner stated, 
"I do not have a specific antecedent injury to relate this 
knee pain from and I cannot connect his right knee disability 
definitely to his left knee at this time."  

A VA mental disorders examination report, dated in May 2002, 
shows that the veteran stated that he had a history of panic 
attacks which began after he left the service.  The examiner 
stated that the claims file was available for review at the 
time of the examination.  The examiner wrote:

[The veteran] denies any psychiatric 
history due to his service in the army.  
He said that since then, he has had 
multiple inpatient psychiatric 
admission[s].  He says these were too 
numerous to count.  He has also had 
multiple outpatient treatment, again, 
which he stated were too numerous to 
report.  None of this information was 
available in the patient's claims folder.  

The examiner further noted that the veteran had difficulty 
providing detailed information regarding his history, and 
that he provided a poor history.  The Axis I diagnosis was 
schizophrenia versus schizoaffective disorder bipolar type 
versus bipolar disorder.  The examiner stated that the 
veteran's diagnostic formulation was not clear, and that the 
diagnosis of depression with psychotic features and anxiety 
disorder not otherwise specified does not accurately 
represent his clinical presentation, as the veteran clearly 
has a more psychotic disorder.  He essentially stated that 
during the evaluation he did not have the veteran's mental 
health records, and that it is recommended that the veteran's 
past psychiatric records be obtained, as such records would 
be "crucial" in determining the etiology of the veteran's 
psychiatric condition.  

A.  Right Knee Disability

The issue is whether there is a relationship between a right 
knee disorder and the veteran's service-connected left knee 
disorder.  The Board notes that the veteran has not 
contended, and the evidence of record does not show, that 
service connection for a right knee disability on a direct 
basis is warranted.  See 38 C.F.R. § 3.303.  Specifically, 
the service medical records do not show treatment for a right 
knee disorder.  

The Board initially notes that under 38 U.S.C.A. §§ 1110 and 
1131, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, it 
does not appear that the veteran currently has a right knee 
disorder.  Although the veteran was diagnosed with "patellar 
femoral pain, possible chondromalacia, both knees," in May 
1991, none of the subsequently dated medical evidence 
contains a diagnosis of a right knee disorder.  In this 
regard, although the veteran's assessment in the March 2002 
VA examination report noted "right knee with anterior 
pain," there were no actual findings of right knee 
pathology.  The Court has held that pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Furthermore, even assuming 
that a right knee disorder exists, there is no competent 
evidence of record linking a right knee disorder directly to 
the veteran's service.  Therefore, service connection on a 
direct basis is not warranted.  See 38 C.F.R. § 3.303.

With regard to the claim that the veteran has a right knee 
condition secondary to his service-connected left knee 
disorder, the Board has determined that the claim must be 
denied.  As previously stated, it does not appear that the 
veteran currently has a right knee disorder.  In addition, 
even assuming a right knee disorder exists, there is no 
competent evidence of record linking a right knee disorder 
directly to the veteran's service-connected condition.  The 
only competent opinion on this issue is found in the March 
2002 VA examination report, which is unfavorable to the 
veteran's claim.  The examiner stated that his opinion was 
based on a review of the veteran's C-file, and it is 
accompanied by a rationalized explanation.  The Board further 
notes that the examiner's opinion is consistent with the left 
knee findings in the VA examination reports, to include the 
findings that the veteran did not have an antalgic gait, and 
that muscle strength at the left ankle and left knee was 4-
5/5.  Accordingly, the claim must be denied.  

B.  Sinusitis

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, do not show 
treatment for sinusitis at any time between late 1985 and his 
separation from service in November 1990.  His sinuses were 
clinically evaluated as normal in his October 1990 separation 
examination report.  There is no competent post-service 
medical evidence showing sinsusitis, nor does the claims file 
contain any competent evidence linking sinsusitis to the 
veteran's service.  Accordingly, service connection for 
sinusitis is denied.  



C.  Acquired Psychiatric Disorder (other than PTSD)

The Board finds that the claim must be denied.  The veteran's 
service medical records, discussed supra, do not show 
treatment for, or a diagnosis of, an acquired psychiatric 
disorder.  The first competent medical evidence of an 
acquired psychiatric disorder is found in VA outpatient 
treatment reports, dated in August 1998.  This is 
approximately seven years after separation from service, and 
this lengthy period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence showing that the 
veteran has an acquired psychiatric disorder that is related 
to his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied.  

In reaching this decision, the Board has considered the 
veteran's representative's argument that additional 
development should be carried out.  Specifically, the 
representative argues that another examination is warranted.  
The representative cited to the May 2002 VA examination 
report, in which the examiner stated that the veteran's 
diagnosis was unclear, and that additional testing would be 
helpful.  The Board notes that in the May 2002 VA examination 
report, the examiner stated that the veteran's "past 
psychiatric records" should be obtained, as "this 
information will be crucial in understanding whether his 
current clinical presentation is in any way related to his 
service in the military."  However, the examiner stated that 
he had reviewed the veteran's C-file, and given the lack of 
evidence of inpatient treatment, this statement appears to 
have been based solely on the veteran's representation that 
after his service he had "multiple inpatient psychiatric 
admission[s]."  The veteran's statements on this point have 
been vague and in some case conflicting, and there is no 
objective evidence that the veteran ever actually received 
inpatient psychiatric treatment either during or after 
service.  For example, in an August 1998 VA outpatient 
treatment report, the veteran indicated that he had never 
been treated for psychiatric symptoms, and that although his 
symptoms began in 1988, he "didn't see anyone."  Although 
the veteran reported a four-day inpatient hospitalization for 
psychiatric symptoms in a December 1998 VA mental health 
group report, and 


although the RO attempted to obtain these allegedly 
"missing" service medical records from the NPRC, a November 
2001 response from the NPRC indicates that all medical 
records had previously been provided.  In addition, there is 
no indication that the veteran responded to the RO's letters, 
sent to him in May and November of 2001, which requested him 
to identify any additional evidence he desired VA to obtain 
on his behalf.  Finally, a review of the veteran's claim (VA 
Form 21-526) and all subsequently dated correspondence and 
medical treatment reports, shows that except as previously 
noted, he has never identified a specific instance of 
inpatient psychiatric care.  Accordingly, as given the state 
of the evidence and the lack of a competent opinion linking 
an acquired psychiatric disorder to the veteran's service, 
the Board finds that additional development is not required, 
and that the claim for service connection for an acquired 
psychiatric disorder must be denied.  

D.  PTSD

The veteran asserts that he has PTSD as a result of his 
service, specifically as the result of a December 1986 motor 
vehicle accident (MVA).  The claims file includes an accident 
report for this MVA which indicates that the veteran's car 
skidded on some ice and hit an unattended parked car at a 
speed of about 45 kilometers per hour.  No injuries were 
reported, and seatbelts were used.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In 1999, the veteran filed his PTSD claim.  Claims for 
service connection for PTSD are evaluated in accordance with 
the criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 2002.  See 67 Fed. Reg 
10,330- 10,332 (2002).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. 
§ 3.304(f).  Therefore, the veteran has not been prejudiced 
by the Board's adjudication of his claim.  Indeed, a remand 
of this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The veteran has not asserted, and the evidence does not show, 
that he participated in combat.  The veteran's DD Form 214 
indicates that he served in Germany from 1982 to 1984 and 
from 1986 to 1991.  After training, his principal duties 
included vehicle driver and motor transport operator, but 
primarily involved duties as 


counterintelligence analyst agent, and NCOIC/intelligence 
sergeant.  There is no indication that he ever received any 
citations or awards for participation in combat with the 
enemy, such as the Combat Infantryman's Badge, Purple Heart, 
or similar citation.  Based on the foregoing, the Board finds 
that the veteran did not participate in combat.  See Cohen v. 
Brown, 10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against a finding of participation in combat, the 
doctrine is not for application.  See  38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  
Furthermore, the Board notes that there is no competent 
opinion of record showing that the veteran has PTSD due to 
combat.  

Despite the indication of PTSD discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  The post-service medical 
evidence includes an opinion obtained from a VA psychiatrist, 
dated in May 2002.  In the report, the examiner stated that 
the veteran's Axis I diagnosis was schizophrenia versus 
schizoaffective disorder bipolar type versus bipolar 
disorder.  He concluded that the veteran did not have PTSD 
(to the extent that the examiner suggested additional records 
be obtained and testing be carried out, given the Board's 
discussion in part II. C., supra, that inpatient treatment is 
not shown, and the overall lack of evidence of PTSD, the 
Board finds that no additional development is warranted).  
The Board finds that the May 2002 examination report and 
opinion are highly probative evidence that shows that the 
veteran does not have PTSD.  In this report, the examiner 
indicated that he had reviewed the claims file.  This report 
is the most recent report of record, and is therefore 
considered highly probative of the veteran's current 
condition.  This opinion is also consistent with the vast 
majority of the VA outpatient treatment reports, which show 
that the veteran has been repeatedly been diagnosed with 
psychiatric disorders other than PTSD, primarily an anxiety 
disorder and a depressive disorder.  Based on the foregoing, 
the Board finds that the veteran does not have PTSD.  

In reaching this decision, the Board has considered notation 
of PTSD as found in a VA outpatient treatment report, dated 
in October 1998 (noting possible PTSD).  


This "diagnosis" is equivocal in its terms, and it does not 
link PTSD to the veteran's service.  Its probative value is 
further weakened by the fact that it is not shown to have 
been based on a review of the claims file, or any other 
detailed and reliable medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  It is therefore insufficient to warrant a grant 
of service connection for PTSD.  

Consequently, service connection for PTSD is not warranted, 
as all elements required for such a showing have not been 
met; and the preponderance of the evidence is against the 
claim.  Accordingly, service connection for PTSD must be 
denied.


III.  Increased Rating

The veteran argues that he is entitled to an increased rating 
for his service-connected left knee disorder, currently 
evaluated as 10 percent disabling.  

In June 1991, the RO granted service connection for residuals 
of left knee injury with patellar femoral pain and crepitus, 
and assigned a 10 percent evaluation.  There was no appeal, 
and this decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).

In October 1998, the veteran filed a claim for an increased 
rating.  In February 1999, the RO denied the claim.  The 
veteran has appealed.  

The veteran asserts that an increased rating is warranted for 
his left knee disability. No specific arguments have been 
presented.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

The RO has evaluated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under DC 5257, 
a 10 percent evaluation is warranted where there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  

VA outpatient treatment reports, dated between 1998 and 2000, 
include an X-ray report, dated in May 1999, that contains an 
impression of "No definite acute fracture with any 
displacement or dislocation identified.  A lytic focus with 
sclerotic borders in left upper fibula may be fibroma or 
fibrous.  Other etiologies not excluded.  Suggestion of joint 
effusion, greater on right.  Minimal degenerative changes."  
A "work capacity study" report, dated in May 2000, shows 
inter alia that the veteran complained of difficulty bending 
and lifting, but that he could walk up and down two flights 
of stairs without difficulty or signs of fatigue.  

A VA examination report, dated in July 2000, shows that the 
veteran complained of left knee pain, instability, weakness 
("giving way"), catching, clicking and popping, and 
occasional swelling.  He denied ever dislocating his knee, or 
undergoing physical therapy, using anti-inflammatories, or 
using a brace.  He complained that negotiating stairs caused 
him problems.  On examination, he walked with a normal heel-
toe gait without difficulty.  There was a full range of 
motion in the knee with no effusion.  The patella was 
relatively hypermobile subluxing it medially rather than 
laterally.  He had no patellofemoral problems or 
patellofemoral instability.  He 


had no medial or lateral joint line tenderness to palpation.  
He was stable to anterior and posterior, varus and valgus 
stress.  There was no swelling or posterolateral corner 
problems.  There were no gross motor or sensory deficits in 
the left lower extremity.  An accompanying X-ray report 
contains an impression of no significant joint space 
narrowing, malalignment or fracture injury, and no patellar 
tilt or incongruence.  

A VA examination report, dated in March 2002, shows that the 
veteran complained of left knee pain, to include difficulty 
kneeling.  The examiner stated that he could see no evidence 
of incoordination, and that fatigability would be difficult 
to assess, but that it appears that the veteran can sit and 
rise from a chair easily without assistance.  It did not 
appear that he had an antalgic gait.  The left knee had 
extension to 0 degrees, and flexion to 130 degrees.  There 
was positive patellofemoral crepitus, a hypermobile patella 
and mildly positive Apley's grind test.  He was stable 
ligamentously.  The relevant assessment was chondromalacia 
patella, left knee.  

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. § 
4.7.  In this case, the evidence shows that there are no 
findings of instability.  Accordingly, the Board finds that 
the evidence does not show that the veteran's left knee is 
manifested by moderate recurrent subluxation or lateral 
instability such that a rating in excess of 10 percent is 
warranted under DC 5257, and that the claim must be denied.  
The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7 (1996).

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), in order to warrant an evaluation in excess 
of 10 percent under 38 C.F.R. § 4.71a, DC 5258 (2002), 
cartilage, semilunar, dislocated, with frequent episodes of 
``locking,'' pain, and 


effusion into the joint, warrants a 20 percent rating.  
However, there is no objective medical evidence of semilunar, 
dislocated cartilage with frequent episodes of locking of the 
right knee with pain, and effusion into the joint.  
Furthermore, in the absence of evidence of ankylosis (DC 
5256) or impairment of the tibia and fibula (DC 5262), there 
is no basis for evaluating the veteran's disability under 
these diagnostic codes.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5256, 5262 (2002).  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 20 percent rating is 
warranted when flexion is limited to 30 degrees and extension 
is limited to 15 degrees.  The most recent medical evidence, 
as contained in the March 2002 VA examination report, shows 
that the veteran's left knee had extension to 0 degrees, and 
flexion to 130 degrees.  Therefore, the criteria for a 20 
percent rating under either DC 5260 or DC 5261 have not been 
met, and the claim must be denied.  

The Board notes that the veteran has reported that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this 
case, the veteran's complaints include left knee pain and 
weakness.  However, there is no evidence of neurological 
impairment, effusion, laxity or atrophy.  The veteran is most 
recently shown to have a range of motion in his left knee 
from 0 to 130 degrees, and there is insufficient evidence of 
functional loss due to left knee pathology to support a 
conclusion that the loss of motion in the left knee more 
nearly approximates the criteria for a 20 percent rating 
under either DC 5260 or DC 5261, even with consideration of 
38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the claim must be 
denied.  

Finally, the Board has considered whether a separate rating 
could be granted for left knee arthritis.  See VAOPGCPREC 23-
97 (O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 (1997).  In this 
regard, a May 1999 VA X-ray report notes "minimal 


degenerative changes" in the knees.  However, the most 
recent medical evidence, as contained in the July 2000 and 
March 2002 VA examination reports, shows that arthritis is 
not shown either on X-ray  or by diagnosis.  These reports 
are more current than the May 1999 X-ray report, and are 
considered more probative of the veteran's current condition.  
Francisco.  As these reports do not show left knee arthritis, 
the Board finds that a separate rating for left knee 
arthritis is not warranted.  

As a final matter, in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected left knee injury 
with patellar femoral pain and crepitus, nor has there been a 
showing of interference with his employment to a degree 
greater than that contemplated by the regular schedular 
standards which are based on the average impairment of 
employment.  In this regard, the Board notes that a note from 
a VA physician, dated in August 1998, indicates that the 
veteran's employment would be impacted that month so that he 
could obtain treatment.  However, this note does not mention 
the veteran's left knee, and when read in conjunction with 
contemporaneously dated VA outpatient treatment reports, this 
note appears to pertain to treatment for psychiatric 
symptoms.  The Board therefore finds that the medical 
evidence and the other evidence of record does not show that 
the veteran's left knee injury with patellar femoral pain and 
crepitus presents such an exceptional 


or unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
Board has considered the veteran's arguments, the record does 
not present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's left knee 
disability warrants no higher than a 10 percent rating.  
Accordingly, the claim must be denied.  


IV.  Conclusion

The Board has considered the written testimony of the 
veteran, who has asserted that the claimed conditions are 
related to his service, and that he has a right knee 
condition that is related to his service-connected left knee 
condition.  However, as a layperson, the veteran is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski , 2 Vet. App. 492 (1992).  

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).  




ORDER

Service connection for a right knee disability is denied.  

Service connection for sinusitis is denied.  

Service connection for an acquired psychiatric disorder 
(other than post-traumatic stress disorder) is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

A rating in excess of 10 percent for left knee injury with 
patellar femoral pain and crepitus is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

